Opinion issued October 27, 2011.
 
 
 
 
 
 

 
 
 
In The
Court of Appeals
For The
First District of Texas
 


















 

NO. 01-10-00704-CV
 





















 

Alan Gordon, Lauren Gordon,
and IBL Construction & Design,
LLC, Appellant 
 
V.
 
Dennis Leasman D/B/A Leasman
Contracting, Appellee

 
and
 
Dennis Leasman D/B/A Leasman
Contracting, Cross‑Appellant
 
V.
 
Alan Gordon, Lauren Gordon,
and IBL Construction & Design,
LLC, Cross-Appellee


 
 
 

On Appeal from the 125th District Court
 Harris County,
Texas
Trial Court Cause No. 2006-35495 
 
 

OPINION
          A
carpenter sued a husband and wife, along with the wife’s interior design
company, to recover a balance owed for work he performed at the couple’s
home.  A jury sided with the carpenter,
Dennis Leasman, d/b/a Leasman
Contracting.  The homeowners, Lauren and
Alan Gordon, and Lauren’s interior design company, IBL Construction and Design,
L.L.C., appeal.  They contend that the
evidence is insufficient to support the jury’s findings that Lauren and Alan are
individually liable to Leasman, and that Leasman had presented his claim for payment to them.  They further assert that the Leasman’s attorney made an incurable jury argument.  Leasman cross-appeals,
contending that the trial court erred by awarding interest at the rate of five
percent per year rather than at the statutory rate of one and one-half percent
per month.  
We hold that the evidence supports
the jury’s findings and that the attorney’s jury argument does not warrant a
new trial absent a request for a mistrial. 
We further hold that the trial court erred in failing to award Leasman prejudgment interest at the applicable statutory
rate, but did not err in its award of postjudgment interest.  We therefore modify the judgment to provide
for prejudgment interest at one and one-half percent per month, and affirm the
judgment as modified. 
 
Background
In 2002, the Gordons began building a new home.  During the construction, Lauren acted as the
general contractor.  An interior designer
by trade, she owns and operates IBL.  Alan
is IBL’s only other employee, but he receives no compensation.  Lauren contracted with contractors, subcontractors
and suppliers to build the Gordon’s home. 
In December
2003, when the home was nearly complete, Lauren contacted Leasman
about doing some carpentry work at the house. 
She and Leasman agreed that he would work for
$25.00 per hour, and his assistant would receive $17.00 per hour.  Lauren agreed to supply the materials for the
job.  
The parties
disputed whether IBL played a role in the contract.  Leasman testified
that, at the time they entered the agreement, Lauren did not mention IBL.  In contrast, Lauren maintained that she
handed him a business card that indicated that she was an interior designer for
IBL at their first meeting.  The business
card listed her address as the address of the couple’s new home.  Leasman denied receiving
a card.  He testified that his agreement
was with Lauren and that he was working for her and Alan.
After Leasman
had worked at the Gordons’ home for four days, he
asked Lauren to whom he should address an invoice.  Lauren instructed him to address his invoices
to IBL.  As instructed, he prepared a
handwritten invoice for his first week, addressed it to IBL, and presented it
to Lauren.  Lauren paid the first invoice
with an IBL check.  After two more weeks
of work, he addressed a second handwritten invoice to IBL and presented it to
Lauren.  Lauren again paid Leasman with a check from IBL.
Leasman continued work at the Gordons’ house for two more weeks.  He then presented Lauren with a third
handwritten invoice addressed to IBL.  The
handwritten version of the third invoice charged the Gordons
$3,099.91.  According to Leasman, Lauren refused to pay the third invoice and
requested a more legible copy from him.  Leasman prepared a typewritten version of the third invoice,
for $3,816.49, and brought it to the Gordons’ house
on the following Monday.  Leasman testified he miscalculated the amount owed in the
handwritten version, and the typewritten version was accurate.  
Leasman testified that, when he arrived at
the Gordons’ house, Lauren said that he was not
welcome there because he did not show up to work that morning.  Lauren told Leasman
that she intended to hire another carpenter to finish the job.  Leasman testified
that he was shocked, and as a result, forgot to hand Lauren the typewritten
version of the third invoice.  He returned
the following morning, but she was not at the house.  He gave the invoice to their housekeeper who
told him that she would give it to Lauren. 

Lauren testified that Leasman had not shown up to the house for four days before
Friday, January 23, and that Leasman’s assistant had
been working at the house unsupervised. 
According to Lauren, she confronted Leasman
about leaving his assistant unsupervised. 
She told him that he had to be at the house if he wished to continue the
job.  She claimed that Leasman abandoned the job at that point.  She testified that she received neither the
handwritten nor the typewritten version of the third invoice.  She maintained that Leasman
only presented her with receipts for supplies he had used up to that
point.  Lauren paid Leasman
for the supplies.  
Leasman also testified that the day after he
left the typewritten invoice with the Gordons’
housekeeper, he phoned Alan to request payment for his services.  According to Leasman,
Alan stated that he would pay Leasman after his
daughter’s wedding.  Later, Leasman again called Alan in an attempt to obtain payment.   During the second call, Alan stated that he
had problems with some of Leasman’s work.  Leasman asked if he
could come to the house to inspect the problems.  Alan said he was too busy at that time because
he was out of town on business.  Leasman then made a third phone call to Alan trying to collect
payment for his services.  According to Leasman, Alan reiterated that he had problems with Leasman’s work and said he would not pay him.  
Alan admitted that he had
conversations with Leasman after he stopped working
at the house.  He testified that he
invited Leasman to the house to inspect the
work.  He told Leasman
to call him back and set up a time to come over to the house.  He testified that he did not hear from Leasman again until about two years later in June 2006, when
Leasman filed this lawsuit.  He nevertheless admitted that the handwritten
version of the third invoice was in either his personal files or the IBL files.  
Leasman sued Lauren and Alan for breach of
contract, quantum meruit, and unjust enrichment.  The Gordons answered
with a general denial, and they maintained that they were not liable in the
capacity in which Leasman sued them.  They also asserted counterclaims for negligence
and breach of warranty.  In response, Leasman amended his petition and added IBL as a
defendant.  
In March 2010, the case proceeded to
a jury trial.  The jury returned a
verdict in favor of Leasman on his breach of contract
claim against Lauren, Alan, and IBL.  The
jury found against the three defendants on their negligence and breach of
warranty counterclaims.  The trial court entered
judgment on the jury’s verdict in favor of Leasman,
awarding him $3,780.00 in damages plus prejudgment and postjudgment
interest calculated at five percent per year and attorneys’ fees. 
Legal and Factual Sufficiency Challenges
Standard of Review
In conducting
a legal sufficiency review of the evidence, we consider all of the evidence in a
light favorable to the verdict and indulge every reasonable inference that
supports it.  City
of Keller v. Wilson, 168
S.W.3d 802, 822 (Tex. 2005).  We
consider evidence favorable to the finding if a reasonable factfinder
could consider it, and disregard evidence contrary to the finding unless a
reasonable factfinder could not disregard it.  Id. at 827.  In
conducting a factual sufficiency review, we consider all of the evidence
supporting and contradicting the challenged finding and set it aside only if
the evidence is so weak as to make it clearly wrong and manifestly unjust.  Cain
v. Bain, 709 S.W.2d 175, 176 (Tex. 1986); see Plas–Tex,
Inc. v. U.S. Steel Corp., 772 S.W.2d 442, 445 (Tex. 1989).  The jury is the sole judge of witnesses’
credibility, and it may choose to believe one witness over another; we may not
impose our own opinion to the contrary.  City
of Keller, 168 S.W.3d at 819.  Because
it is the jury’s province to resolve conflicting evidence, we assume that
jurors resolved conflicts in the evidence in accord with
their verdict.  Id.
Individual Liability 
The Gordons
contend that the evidence is legally and factually insufficient to support the
jury’s finding that they are individually liable for the unpaid debt, because
they acted as IBL’s agents and not on their own account.          
The law does not presume agency. Bernsen v. Live Oak Ins.
Agency, Inc., 52 S.W.3d
306, 309 (Tex. App.—Corpus Christi 2001, no pet.); Sw. Bell Media, Inc. v. Trepper,
784 S.W.2d 68, 72 (Tex. App.—Dallas 1989, no writ).  But an agent will personally be held liable on
a contract he signs if he fails to disclose his agency.  Ward v. Prop. Tax
Valuation, Inc., 847 S.W.2d 298, 300 (Tex.
App.—Dallas 1992, writ denied).  To avoid personal liability, an agent must
prove he (1) disclosed his representative capacity to the other contracting
party; and (2) identified the true principal for whom he was acting.  See DiGiammatteo
v. Olney, 794 S.W.2d 103, 104 (Tex. App.—Dallas 1990, no writ); A to Z
Rental Ctr. v. Burris, 714
S.W.2d 433, 435 (Tex. App.—Austin 1986, writ ref’d n.r.e.).    “The test for disclosure is the other party’s
knowledge, or reasonable grounds to know, of the principal’s existence or
identity, irrespective of the source from which the other party obtains it.”  Burris, 714 S.W.2d at 435 (citing Johnson v. Armstrong, 83 Tex.
325, 18 S.W. 594, 595 (Tex.1892); Carter v. Walton, 469 S.W.2d 462, 471
(Tex. Civ. App.—Corpus Christi 1971, writ ref'd n.r.e.)).
 The issue of disclosure is usually a
fact question.  Lacquement v. Handy, 876 S.W.2d 932, 939 (Tex. App.—Fort
Worth 1994, no writ).  In
determining whether sufficient disclosure was made, we look to the time that
the parties entered into the contract.  Posey v. Broughton Farm Co., 997 S.W.2d 829, 832 (Tex. App.—Eastland 1999, pet. denied); Lacquement,
876 S.W.2d at 940.  Knowledge
acquired after a cause of action has accrued cannot affect the right to recover
from the agent personally on a contract. 
Lake v. Premier
Transp., 246 S.W.3d 167, 172 (Tex. App.—Tyler 2007, no pet.); Dodson
v. Peck, 75 S.W.2d
461, 463 (Tex. Civ. App.—Amarillo 1934, writ dism’d w.o.j.).
Here, Leasman and Lauren orally
agreed that Leasman would perform carpentry work for
a specified hourly rate plus expenses for materials.  At the time he entered into the agreement, Leasman knew nothing about IBL and believed that he was
entering into a contract with Lauren.  He
thought he was working for the Gordons.  Lauren never told Leasman
that she was acting as an agent of IBL at the time they entered into the
agreement.  She testified that she gave Leasman a business card indicating that she was an interior
designer for IBL, but Leasman testified that he never
received a card. The jury was free to resolve this conflict in the evidence in
favor of Leasman. 
See City of Keller,
168 S.W.3d at 819. 

The remaining circumstances cited by the Gordons—Leasman’s invoices addressed to IBL and the IBL
checks issued to Leasman—do not relate to the time Leasman and Lauren entered into the contract; this evidence
does not relieve the Gordons from a finding of personal
liability on the contract, given the evidence to the contrary.  See Anderson v. Smith, 398 S.W.2d
635, 637 (Tex. Civ. App.—Dallas 1965, no writ) (holding that mere receipt of
checks bearing principal’s name did not relieve agent of liability on contract
because agency relationship must be disclosed at contract’s formation); see also Burch v. Hancock, 56 S.W.3d
257, 262 (Tex. App.—Tyler 2001, no pet.) (holding that evidence was legally and
factually sufficient to support trial court’s finding that agent was individually
liable where plaintiff received check from principal, because agent never told
plaintiff  that he was acting solely as
agent, and plaintiff had no knowledge of principal at time contract became
enforceable); Posey, 997
S.W.2d at 832 (holding that agent was personally liable on contract because
agent did not disclose principal at time contract became enforceable even
though plaintiff subsequently received drafts with principal’s name on them).  Because the evidence supports the jury’s
finding that Lauren did not disclose any agency relationship at the time Leasman and Lauren entered the contract and that Lauren
entered into the agreement in her individual capacity, we hold that the
evidence is legally and factually sufficient to support the jury’s finding.  See City of Keller, 168 S.W.3d at 819;
Cain, 709 S.W.2d at 176.
Presentment 
The Gordons
maintain that the evidence is legally and factually insufficient to support the
jury’s finding that Leasman presented his claim to
them as Chapter 38 of the Texas Civil Practice and Remedies Code requires.  See Tex. Civ. Prac.
& Rem. Code Ann. § 38.001(8) (West 2008).     
As a general
rule, each party bears the cost of its own attorney, absent a contractual or
statutory provision allowing for recover of attorney’s fees.  Panizo v. Young Men’s Christian Ass’n of the
Greater Houston Area, 938
S.W.2d 163, 168 (Tex. App.—Houston [1st Dist.] 1996, no writ).  Section 38.001(8) of the Civil Practice and
Remedies Code provides that a party may recover reasonable attorney’s fees if
its claim is for “an oral or written contract.”  Tex.
Civ. Prac. & Rem. Code Ann. § 38.001(8).  To recover attorney’s fees under that provision,
a claimant must: (1) be represented by an attorney; (2) present the claim to
the opposing party or to a duly authorized agent of the opposing party; and (3)
show that payment was not tendered before the expiration of the 30th day after
the claim was presented.  Id. §
38.002(1)-(3).  Presentment of a claim
under section 38.002(2) is required to allow the debtor to pay the claim before
incurring an obligation to pay attorney’s fees.  Panizo, 938 S.W.2d at 168.
 Filing a lawsuit does not, by itself,
constitute presentment.  Id.
No particular
form of presentment is required—it may be written or oral.  Id. “[A]ll
that is necessary is that a party show that its
assertion of a debt or claim and a request for compliance was made to the
opposing party, and the opposing party refused to pay the claim.”  Standard Constructors, Inc. v. Chevron
Chem. Co., 101 S.W.3d 619,
627 (Tex. App.—Houston [1st Dist.] 2003, pet. denied) (citing Panizo,
938 S.W.2d at 168).  
          Here, Leasman
testified that he handed Lauren the handwritten version of the third invoice for
his carpentry work.  Lauren denied she
received a third invoice from Leasman, but Alan
admitted that the handwritten version of the invoice was in either his personal
files or the IBL files.  Nonpayment of a bill or invoice for thirty
days satisfies the presentment requirement. 
See De Los Santos v. Sw. Tex. Methodist Hosp., 802 S.W.2d
749, 757 (Tex. App.—San Antonio 1990, no writ) (evidence that appellant
received bill from hospital sufficiently established presentment of claim); Gensco, Inc. v. Transformaciones
Metalurgicias Especiales,
S.A., 666 S.W.2d 549, 554
(Tex. App.—Houston [14th Dist.] 1984, writ dism’d)
(presentation of invoices were probative to show presentment of the claim); Roylex, Inc. v. Avco Cmty. Developers, Inc., 559 S.W.2d 833, 838 (Tex. Civ. App.—Houston [14th Dist.] 1977,
no writ) (sending invoices constitutes sufficient demand for payment).  In addition, Leasman
phoned Alan three times in 2004, asking for payment for his services.  Alan refused to pay Leasman.  Leasman filed suit
in 2006.  An oral request for performance is sufficient to meet the presentment
requirement of section 38.002.  See
Harrison v. Gemdrill Int’l, Inc., 981
S.W.2d 714, 719 (Tex. App.—Houston [1st Dist.] 1998, pet. denied) (holding
appellant’s trial testimony that, when he informed appellee
of his resignation, he told appellee he wanted to “collect
his pay ‘without fail,’” constituted sufficient evidence of presentment); see
also Criton Corp. v. Highlands Ins. Co., 809 S.W.2d 355, 358 (Tex. App.—Houston
[14th Dist.] 1991, writ denied) (holding that oral request by phone to tender
full performance under contract was sufficient to establish presentment);
King Optical v. Automatic Data Processing of Dallas, Inc., 542 S.W.2d 213, 217 (Tex. Civ.
App.—Waco 1976, writ ref’d n.r.e.)
(oral request for payment and discussion of amount
due, how it would be paid, and when, was sufficient presentment).  We hold that the evidence supports the jury’s
finding that Leasman presented his claim to the defendants.  See City of Keller, 168 S.W.3d at 819;
Cain, 709 S.W.2d at 176.  Accordingly, the trial court properly awarded
Leasman his reasonable attorney’s fees.         
Improper Jury Argument
          During
closing argument, Leasman’s attorney stated:
Why did we hear about IBL,
IBL, IBL?  What
does it matter?  If they own IBL and they
owe the money if it comes out of IBL’s pocketbook or it comes out of the
Gordon’s pocketbook, what does it matter? 
Why are they making such a big deal? I’m sure you are wondering that
too.  Why does he make a big deal?
 
Their counsel talked to Mr. Leasman on the stand and tried to tell him how easy it is
to go form a corporation.  Why didn’t you
form a corporation?  It’s easy.  Even you could do it. Well, what’s
easier?  One thing.  Closing IBL.  If you restrict your judgment in this case to
IBL and a judgment is entered only against them, never going to be a penny paid
in this case.  IBL is never - - [RR
4:208]   
 
The Gordons
objected that Leasman’s attorney had made an improper
argument.  The trial court sustained the
objection.  The Gordons
did not ask the trial court to instruct the jury to disregard the argument or
move for a mistrial.  On appeal, they
contend that the argument was incurable, warranting a new trial.     
Incurable jury argument is rare.  Living Ctrs. of
Tex., Inc. v. Penalver, 256 S.W.3d 678, 681 (Tex. 2008).  Incurable jury argument exists when an
argument is so prejudicial or inflammatory that an instruction to the jury to
disregard cannot eliminate the harm. Clark v. Bres, 217 S.W.3d 501, 509 (Tex. App.—Houston [14th
Dist.] 2006, pet. denied).  “The
party claiming incurable harm must persuade the court that, based on the record
as a whole, the offensive argument was so extreme that a ‘juror of ordinary
intelligence could have been persuaded by that argument to agree to a verdict
contrary to that to which he would have agreed but for such argument.’”  Phillips v. Bramlett,
288 S.W.3d 876, 883 (Tex. 2009) (quoting Goforth
v. Alvey,
153 Tex. 449, 271 S.W.2d 404, 404 (1954)).  Incurable argument must strike at the very
core of the judicial process.   Bramlett, 288 S.W.3d at 883.
 Appeals to racial prejudice and
unsupported, extreme, and personal attacks on opposing parties, counsel, and
witnesses that compromise the basic premise that a trial provides impartial,
equal justice are examples of incurable argument.  Living Ctrs. of
Tex., 256 S.W.3d at 681; see e.g., In re W.G.W., 812 S.W.2d 409, 416 (Tex. App.—Houston
[1st Dist.] 1991, no writ) (holding attempt to link mother’s cervical cancer
with immoral conduct in custody dispute was incurable where there was no
evidence to support such connection); Circle Y of Yoakum v. Blevins, 826
S.W.2d 753, 756–59 (Tex. App.—Texarkana 1992, writ denied) (unsupported
allegations that opposing counsel manufactured evidence and suborned perjury
are generally incurable); Texas Employers’ Ins. Ass’n
v. Guerrero, 800 S.W.2d
859, 862  (Tex. App.—San Antonio 1990, writ denied) (holding intentional
appeal for verdict based on parties’ race or ethnicity is incurable).
          Here, the argument was
that, if the jury found only IBL liable on the agreement with Leasman, then Leasman would not
recover.  Based on the record as a whole,
we conclude that the argument was not so extreme that a juror might have been
persuaded to agree with a verdict contrary to one the juror would have adopted absent
the argument.  Bramlett, 288 S.W.3d at 883.  The jury argument was not a personal attack
on counsel or the parties.  It did not
strike at the core of the judicial process. 
See id.  Accordingly, we hold that the argument was not
incurable.  
Cross Appeal on Prejudgment and Postjudgment
Interest 
          On
cross-appeal, Leasman contends that the trial court
erred in awarding prejudgment and postjudgment
interest at the rate of five percent per year rather than at the rate of one
and one-half percent per month, as the Prompt Payment Act authorizes.  See Tex. Prop. Code Ann. § 28.004 (West 2000).  In response, the Gordons
contend that Leasman did not properly plead the rate
of one and one-half percent per month, and he failed to obtain a jury finding
on whether they violated the Prompt Payment Act.   
Prompt Payment Act 
The Prompt
Payment Act provides that an owner of real property, who receives a written
request for payment from a contractor for an amount that is allowed under a
contract for properly performed work, must pay the amount, less any amount
withheld as authorized by statute, not later than the thirty-fifth day after
the date the owner receives the request. Tex.
Prop. Code Ann. §
28.002(a).  Section
28.004, captioned “Interest on Overdue Payment,” provides as follows:
(a) An unpaid amount
required under this chapter begins to accrue interest on the day after the date
on which the payment becomes due.
 
(b) An unpaid amount bears
interest at the rate of 1 1/2 percent each month.
 
(c) Interest on an unpaid amount
stops accruing under this section on the earlier of:
 
(1) the
date of delivery;
 
(2) the
date of mailing, if payment is mailed and delivery occurs within three days; or
 
(3) the
date a judgment is entered in an action brought under this chapter.
 
Id. § 28.004.
Prejudgment Interest
Prejudgment interest is recoverable as a matter of
right when an ascertainable sum of money is found due and payable at a definite
date before judgment.  Jarrin v. Sam White Oldsmobile Co., 929 S.W.2d 21, 24 (Tex. App.—Houston
[1st Dist.] 1996, writ denied); see, e.g.,
Henry Bldg., Inc. v. Milam, No. 05-99-01400-CV,
2001 WL 246882, at *3–4 (Tex. App.—Dallas Mar. 14, 2001, pet. denied) (holding that
trial court erred by awarding contractor six-percent-per-year prejudgment interest
instead of one and one-half percent per month prejudgment interest under section
28.004(b)).  A general prayer for
prejudgment interest sufficiently invokes a statutory right to such interest.  Benavidez v. Isles
Constr. Co.,
726 S.W.2d 23, 25 (Tex.1987); Olympia Marble & Granite v. Mayes, 17
S.W.3d 437, 441 (Tex. App.—Houston [1st Dist.] 2000, no pet.).  Because the plaintiff is entitled to
prejudgment interest based on a prayer for general relief alone, a plaintiff
need not specifically plead prejudgment interest if the claim falls within the
scope of a statute authorizing pre-judgment interest.  Olympia Marble & Granite, 17 S.W.3d at 441; see e.g. Talley Constr. Co. v. Rodriguez, 01-03-01147-CV, 2006 WL 908180 
(Tex. App.—Houston [1st Dist.] Apr. 6, 2006, no pet.)
(holding that trial court did not err in awarding
claimant eighteen percent per year in pre-judgment interest under section
28.004(b) because claimant’s pleading included prayer for general relief).    
          In
his cross-appeal, Leasman contends that his claim for
payment against the Gordons falls within the
provisions of section 28.002(a).  See Tex.
Prop.Code
Ann. § 28.002(a).  The Gordons failed
to pay him for carpentry work he performed as authorized on their real property
even after he sent them two written invoices for payment.  In his fourth amended petition, Leasman asked for prejudgment interest as provided by
section 28.004.  Because his claim is for
an overdue payment that a real property owner owed him for contracting work, it
falls within the provisions of section 28.002(a), the trial court should have
awarded prejudgment interest at one and one-half percent per month as provided
in section 28.004(b).  Accordingly, we
modify the rate of prejudgment interest in the judgment to one and one-half
percent per month.
Postjudgment Interest 
The Prompt Payment Act governs interest on an unpaid
claim only to the date of judgment.  See Tex.
Prop. Code Ann. § 28.004(c).  The Texas Finance Code governs postjudgment interest.  See Tex. Fin. Code Ann. § 304.003(c)(2) (West 2006); Jarrin,
929 S.W.2d at 25 (“Post-judgment interest is. . . mandated by
statute.”).  The Finance Code provides
that the consumer credit commissioner shall determine the postjudgment
interest rate to apply to money judgments. 
Tex. Fin. Code Ann. §
304.003(c)(2). 
The interest rate published by the consumer credit commissioner for
judgments issued in May 2010 was five percent per year. [1] Accordingly,
we hold that the trial court did not err in awarding Leasman
postjudgment interest at a rate of five percent per
year. 
Conclusion
We hold that
the evidence supports the jury’s findings that favor the carpenter for his
claim for payment for services rendered, and that his attorney’s jury argument
was not incurable.  We hold that the
proper interest rate for prejudgment interest is one and one-half percent per
month.  The trial court did not err in
its award of postjudgment interest.  Accordingly, we modify the judgment to
provide for a prejudgment interest rate of one and one-half percent per
month.  We affirm the judgment as
modified.   
 
 
                                                          Jane Bland
                                                          Justice
 
Panel consists of Chief Justice
Radack and Justices Bland and Huddle.
 
 




[1]               Interest
Rates, Office of Consumer Credit Commissioner, http://www.occc.state.tx.us/pages/int_rates/index.html
(last visited Oct. 11, 2011).